t c memo united_states tax_court stephen neal swihart petitioner v commissioner of internal revenue respondent docket no filed date stephen neal swihart pro_se julie l payne for respondent memorandum opinion wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the tax_year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure following concessions made by both parties the issues for decision are whether petitioner is subject_to the percent additional tax on early distributions from qualified_retirement_plans imposed by sec_72 and whether petitioner is liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in north bend washington when the petition in this case was filed throughout the year in issue petitioner worked for key trucking inc key as a salesman at the beginning of petitioner was paid a salary by key in late january or early february key ceased paying petitioner a salary and instead petitioner conceded that he failed to report dollar_figure of compensation paid to him by key trucking inc key petitioner also conceded that dollar_figure he received from mac transportation and dollar_figure he received from atlantic and pacific freightways was unreported nonemployee compensation and subject_to self- employment_tax respondent conceded that commission income petitioner received from key in the amount of dollar_figure was not subject_to self-employment_tax paid him commissions on his sales in date key resumed paying petitioner a salary during key paid petitioner dollar_figure of wages and dollar_figure of commissions key issued to petitioner a taxable_income report that included all of the wage income but failed to disclose the commission income petitioner reported on his tax_return all of the wage income but failed to report the commission income during petitioner and respondent entered into an agreement that concerned a previous year petitioner explains that he mistakenly believed that taxes on the commission income were resolved by that agreement prior to petitioner worked for pay n' save corp a company engaged in retail businesses during his employment with pay n' save petitioner contributed to pay n' save's pension_plan on date petitioner discontinued his employment with pay n' save but left his pension contributions in the plan pay n' save subsequently discontinued its businesses and was liquidated sometime during petitioner received notification from the superior court for los angeles county california that executive life the underwriter of the pay n' save retirement_plan was being liquidated this notification provided petitioner with an opportunity to opt_out early and take a lump-sum settlement petitioner chose this option rather than awaiting the ultimate resolution of executive life's affairs and during petitioner received a distribution in the amount of dollar_figure petitioner included the distribution in his income_tax return for petitioner had not attained the age of years when he received the distribution with respect to his pension from executive life respondent determined that petitioner is liable for the 10-percent tax on early distributions from qualified_retirement_plans imposed by sec_72 petitioner asserts that the additional tax should not apply because the withdrawal was encouraged by the superior court and was essentially involuntary additional tax on early_withdrawals under sec_72 under sec_72 a 10-percent tax is imposed on any distribution from a qualified_retirement_plan if the distribution fails to satisfy one of the exceptions specifically provided in sec_72 petitioner does not assert that any statutory sec_72 states subsection not to apply to certain distributions --except as provided in paragraphs and paragraph shall not apply to any of the following distributions a in general --distributions which are-- i made on or after the date on which the employee attains age ii made to a beneficiary or to the estate of the employee on or after the death of the employee iii attributable to the employee's being disabled within the meaning of subsection m iv part of a series of substantially equal continued exception applies instead petitioner argues that he is not liable for the 10-percent additional tax because he did not voluntarily withdraw the funds in holding that the 10-percent penalty applies to early distributions from the civil service retirement_system the court_of_appeals for the ninth circuit to which any appeal in this case would lie stated in 122_f3d_835 9th cir affg t c memo sec_72 applies to any retirement distribution so long as it is not specifically exempted and is from a qualified_retirement_plan petitioner has not disputed that the distribution in issue was from a qualified_retirement_plan this court on numerous occasions has considered circumstances in which taxpayers have sought to avoid the 10-percent additional tax under sec_72 we repeatedly have ruled that we are bound by the list of statutory exceptions to sec_72 contained in sec_72 see eg 101_tc_215 vorwald v commissioner tcmemo_1997_15 continued periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary or v made to an employee after separation_from_service after attainment of age or vi dividends_paid with respect to stock of a corporation which are described in sec_404 hobson v commissioner tcmemo_1996_272 grow v commissioner tcmemo_1995_594 wheeler v commissioner tcmemo_1993_561 the language of sec_72 simply does not differentiate between voluntary and involuntary withdrawals in 89_tc_287 we held that where the irs served a levy against the taxpayer's keogh account for payment of an assessed deficiency and the bank trustee paid the money directly to the irs the 10-percent additional tax was not payable under former sec_72 that section differed from current sec_72 particularly in that it did not include the list of specific exceptions to tax set forth in sec_72 moreover in the larotonda case the taxpayer never received the funds and had no opportunity to avoid the tax by timely reinvestment of the proceeds in another qualified_plan in 98_tc_283 we applied former sec_408 similar to former sec_72 where taxpayers' receipt of their funds from a qualified_plan was involuntary since their financial_institution had failed and was being liquidated but the taxpayers had available an alternative they could have timely reinvested or rolled over the amounts into another qualified_plan and avoided tax under sec_408 since the taxpayers in aronson failed to reinvest the distributions in another qualified_plan we sustained the imposition of the percent additional tax under former sec_408 the facts here are more similar to those in aronson than to those in larotonda since petitioner admittedly received amounts from the qualified_retirement_plan but failed to roll them over or reinvest them in an individual_retirement_account or other qualified_plan in view of the foregoing we hold that petitioner is liable for the 10-percent additional tax imposed under sec_72 accuracy-related_penalty sec_6662 imposes a penalty of percent of the portion of the underpayment which is attributable to any substantial_understatement of income sec_6662 there is a substantial_understatement_of_income_tax for any year if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 alternatively sec_6662 imposes a penalty of percent on the portion of the underpayment which is attributable to negligence or disregard of rules or regulations sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 however sec_6664 provides that no penalty shall be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1 b income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances id with regard to the underpayment due to the underreporting of income we are convinced that petitioner acted with reasonable_cause and in good_faith during the year in issue key repeatedly changed the method by which it compensated petitioner petitioner undoubtedly relied upon an information_return prepared by key when he prepared his income_tax return the information_return prepared by key failed to disclose his commission income reliance on an information_return can constitute reasonable_cause and good_faith if such reliance is reasonable and the taxpayer acted in good_faith id given the facts and circumstances of this case including petitioner's confusion about his tax obligations during the period in issue we find that petitioner acted with reasonable_cause and good_faith when he failed to report the commission income as to the underpayment due to the additional tax under sec_72 because of matters discussed above we find that petitioner acted with reasonable_cause and good_faith accordingly petitioner is not liable for the accuracy- related penalty as provided by sec_6662 decision will be entered under rule
